DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment

This Office Action is responsive to the amendment filed on 01/02/2022. Claims 1-4, 6-17 and 19-22 are examined.
Claim Objections
Claim 12 is objected to because of the following informalities:  
Regarding Claim 12:
The recitation “at a rated speed” (l. 12) is believed to be in error for – at the rated speed –.
Appropriate correction is required. 
Claim Rejections - 35 USC § 112


The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding Claim 22, the recitation “the turbine inlet temperature, T4, is a function of the compressor exit temperature, T3,” (ll. 1-2) renders the claim indefinite because it recites a limitation which is only partially accurate. The claim recitation above is incomplete because it fails to particularly point out and distinctly claim the relationship between the turbine inlet temperature and the compressor exit temperature.  Turbine inlet temperature is not only a function of compressor exit temperature, but also a function of at least the fuel to air ratio and/or the material 

Claim Rejections - 35 USC § 103




In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
	1. Determining the scope and contents of the prior art.
	2. Ascertaining the differences between the prior art and the claims at issue.
	3. Resolving the level of ordinary skill in the pertinent art.
	4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6-7, 12-15, 19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Gallagher 2016/0201607 in view of Allmon 5257903. 
Regarding Claim 1, Gallagher teaches a turbofan engine 20 comprising (Fig. 1):

a turbomachine 24,26,28 operably coupled to the fan 42 for driving the fan, the turbomachine comprising a compressor section 24, a combustion section 26, and a turbine section 28 in serial flow order and together defining a core air flowpath (C), (the turbine section 28 comprises a turbine rotor blade seen in Fig. 1; the high pressure turbine 54 comprises a plurality of turbine rotor blades located immediately downstream from the combustion section 26 and the low pressure turbine comprises a plurality of turbine rotor blades) (Fig. 1);
and an outer nacelle 43 at least partially surrounding the fan 42 and the turbomachine 24,26,28, the outer nacelle 43 defining a bypass passage (B) with the turbomachine (Fig. 1);
the turbofan engine 20 is configured to operate at a rated speed such that: a bypass ratio (bypass ratio) of an amount of airflow through the bypass passage (B) to an amount of airflow through the core air flowpath (C) during operation of the turbofan engine is less than or equal to 11 (in a range of approximately 8.8 to 13.5) and wherein the fan pressure ratio (design pressure ratio) is less than or equal to 1.5 (between 1.3 and 1.4) ([0044], ll. 1-3 and 5-6; [0045], ll. 1-4 and 6), and
bleed air from the compressor section 24 to cool the turbine section 28 is reduced or eliminated (Fig. 1.  Fig. 1 shows no bleeding air flow paths between the compressor section 24 and the turbine section 28, therefore bleed air from the compressor section is eliminated - not existent - as claimed).
Although the following limitations are implicit for all gas turbines, with the exception of the numerical ratio, Gallagher does not explicitly teach the compressor section defines a compressor exit temperature, T3, wherein the turbine section defines a turbine inlet temperature, T4; wherein a ratio, T4:T3, of the turbine inlet temperature, T4, to compressor exit temperature, T3, during operation of the turbofan engine at the rated speed, is less than or equal to 1.85.
Allmon teaches a similar engine 10 and
the compressor section 18 defines a compressor exit temperature, T3 (obvious), the turbine section 22 defines a turbine inlet temperature, T4 (obvious), wherein a ratio, T4:T3, of the turbine inlet temperature, T4, to compressor exit temperature, T3, reached during operation of the turbofan engine at 


It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to operate Gallagher engine with Allmon’s ratio of T4/T3=1.57<1.85, because T3 is the obvious result of temperature raise caused by adiabatic compression ratio in the compressor, and T4 is the obvious result of the further increase in the flow temperature in the combustor, resulting from adiabatic flame temperature at constant pressure in the combustor. The numbers provided by Allmon are obvious numbers resulting from law of nature, and therefore obviously apply to any and all engines operating in the same fashion, i.e., at the same operating conditions.
Regarding Claim 2, Gallagher in view of Allmon teaches the invention as claimed and as discussed above for claim 1, and Gallagher further teaches
a power gear box 48, wherein the turbomachine 20 is operably coupled to the fan 48 through the power gear box 48 ([0036], ll. 7-12; Fig. 1).
Regarding Claim 3, Gallagher in view of Allmon teaches the invention as claimed and as discussed above for claim 1, and Gallagher further teaches
the bypass ratio (bypass ratio) is less than or equal to 9 (in a range of approximately 8.8 to 13.5) ([0045], ll. 1-4 and 6).
Regarding Claim 4, Gallagher in view of Allmon teaches the invention as claimed and as discussed above for claim 1, and Gallagher further teaches
the fan pressure ratio (design pressure ratio) is less than or equal to 1.4 (between 1.3 and 1.4) ([0044], ll. 1-3 and 5-6).
Regarding Claim 6, Gallagher in view of Allmon teaches the invention as claimed and as discussed above for claim 1.  However, Gallagher in view of Allmon, as discussed so far, does not teach the ratio, T4:T3, of the turbine inlet temperature, T4, to the compressor exit temperature, T3, is less than 
Allmon further teaches 
the ratio, T4:T3, of the turbine inlet temperature, T4, to the compressor exit temperature, T3, is less than or equal to 1.85 for every compressor exit temperature, T3, in a range of 1,200 degrees Rankine to 2,000 degrees Rankine (Col. 1, ll. 36-39 and Col. 3, line 55 – Col. 4, line 3.  Allmon teaches that it was known to have compressor exit temperatures greater than 1100 °F (1559.67 °R) and turbine inlet temperatures greater than 2000 °F (2459.67 °R).  These values, are not the only values taught by Allmon as the art teaches values that exceed these numbers and also result in T4/T3=<1.85.  Using the min T3 range value of 1200 deg Rankine and calculating for the value of T4 that will result in T4/T3=<1.85, one gets the value of T4 = 2220 degree Rankine.  Similarly, using the max T3 range value of 2000 deg Rankine and calculating for the value of T4 that will result in T4/T3=<1.85, one gets the value of T4 = 3700 degree Rankine.  Since Allmon teaches that it was known to have compressor exit temperatures greater than 1100 °F (1559.67 °R) and turbine inlet temperatures greater than 2000 °F (2459.67 °R, then for every compressor exit temperature T3 in the range of 1200 to 2000 degree Rankine, results in a T4/T3 ratio that is less than or equal to 1.85.).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to operate Gallagher in view of Allmon’s engine with Allmon’s compressor exit temperature, T3~1100F (1560R), that is in a range of 1,200 degrees Rankine to 2,000 degrees Rankine, for the same reason as discussed in rejection of claim 1 above.
Regarding Claim 7, Gallagher in view of Allmon teaches the invention as claimed and as discussed above for claim 1.  However, Gallagher in view of Allmon, as discussed so far, does not teach the ratio, T4:T3, of the turbine inlet temperature, T4, to the compressor exit temperature, T3, during operation of the turbofan engine at the rated speed is greater than or equal to 1.74 and less than or equal to 1.85.
Allmon further teaches 
the ratio, T4:T3, of the turbine inlet temperature, T4 (obvious), to the compressor exit temperature, T3 (obvious), during operation of the turbofan engine at the rated speed is greater than or 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to operate Gallagher in view of Allmon’s engine with Allmon’s ratio of T4/T3 that is greater than or equal to 1.74 and less than or equal to 1.85, for the same reason as discussed in rejection of claim 1 above.
Regarding Claim 12, Gallagher teaches a method of operating a turbofan engine 20 comprising a fan 42, a turbomachine 24,26,28 operably coupled to the fan 42 for driving the fan 42, and an outer nacelle 43 at least partially surrounding the fan 42 and the turbomachine, the method comprising ([0034], ll.1-4; [0036]; [0037]; Fig. 1):
operating the turbofan engine 20 at a rated speed such that the fan 42 defines a fan pressure ratio (design pressure ratio) less than or equal to 1.5 (between 1.3 and 1.4) and a bypass ratio (bypass ratio) of an amount of airflow through a bypass passage (B) defined between the outer nacelle 43 and the turbomachine 24,26,28 to an amount of airflow through a core air flowpath (C) defined by the turbomachine less than or equal to 11 (in a range of approximately 8.8 to 13.5) ([0035], ll. 1-4; [0039], ll. 1-8; [0044], ll. 1-3 and 5-6; [0045], ll. 1-4 and 6); and 
and reducing or eliminating bleed air taken from a compressor section 24to cool a turbine section 28 (Fig. 1.  Fig. 1 shows no bleeding air flow paths between the compressor section 24 and the turbine section 28, therefore bleed air from the compressor section is eliminated - not existent.)
Although the following limitations are implicit for all gas turbines, with the exception of the numerical ratio, Gallagher does not explicitly teach the compressor section defines a compressor exit temperature, T3, wherein the turbine section defines a turbine inlet temperature, T4; wherein a ratio, 
Allmon teaches the apparatus that in its normal and usual course of operation carries out the claimed method wherein
the turbomachine 10 defines compressor exit temperature, T3 (obvious) and a turbine inlet temperature, T4 (obvious), and a ratio, T4:T3, of the turbine inlet temperature, T4, to the compressor exit temperature, T3, reached during operation of the turbofan engine at a rated speed, is less than 1.85 (Col. 1, ll. 36-39 and Col. 3, line 55 – Col. 4, line 3.  Allmon teaches that it was known to have compressor exit temperatures greater than 1100 °F (1559.67 °R) and turbine inlet temperatures greater than 2000 °F (2459.67 °R).  These values, are not the only values taught by Allmon as the art teaches values that exceed these numbers and also result in T4/T3=<1.85.  Therefore, Allmon teaches T3~1100F (1560R) and a T4~2000F (2460R) resulting in a T4/T3=1.57<1.85).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to operate Gallagher engine with Allmon’s ratio of T4/T3=1.57<1.85, because T3 is the obvious result of temperature raise caused by adiabatic compression ratio in the compressor, and T4 is the obvious result of the further increase in the flow temperature in the combustor, resulting from adiabatic flame temperature at constant pressure in the combustor. The numbers provided by Allmon are obvious numbers resulting from law of nature, and therefore obviously apply to any and all engines operating in the same fashion, i.e., at the same operating conditions.
While Gallagher in view of Allmon teaches an apparatus, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered an obvious extension of prior art teachings.
Gallagher in view of Allmon’s apparatus would, in its normal and usual operation, necessarily perform the claimed method.  Therefore, claim 12 is rejected as unpatentable over Gallagher in view of Allmon.   
Regarding Claim 13, Gallagher in view of Allmon teaches the method as claimed and as discussed above for claim 12, and Gallagher further teaches

Regarding Claim 14, Gallagher in view of Allmon teaches the method as claimed and as discussed above for claim 12, and Gallagher further teaches
operating the turbofan engine 20 at the rated speed (rotational speed) comprises operating the turbofan engine 20 at the rated speed to define the bypass ratio (bypass ratio) less than or equal to 9 (in a range of approximately 8.8 to 13.5) ([0039]; [0045], ll. 1-4 and 6).
Regarding Claim 15, Gallagher in view of Allmon teaches the method as claimed and as discussed above for claim 12, and Gallagher further teaches
operating the turbofan engine 20 at the rated speed (rotational speed) comprises operating the turbofan engine 20 at the rated speed such that the fan 42 defines the fan pressure ratio (design pressure ratio) less than or equal to 1.4 (between 1.3 and 1.4) ([0039]; [0044], ll. 1-3 and 5-6).
Regarding Claim 19, Gallagher in view of Allmon teaches the method as claimed and as discussed above for claim 12.  However, Gallagher in view of Allmon, as discussed so far, does not teach the ratio, T4:T3, of the turbine inlet temperature, T4, to the compressor exit temperature, T3, is less than or equal to 1.85 for every compressor exit temperature, T3, in a range of 1,200 degrees Rankine to 2,000 degrees Rankine.
Allmon further teaches 
the ratio, T4:T3, of the turbine inlet temperature, T4, to the compressor exit temperature, T3, is less than or equal to 1.85 for every compressor exit temperature, T3, in a range of 1,200 degrees Rankine to 2,000 degrees Rankine (Col. 1, ll. 36-39 and Col. 3, line 55 – Col. 4, line 3.  Allmon teaches that it was known to have compressor exit temperatures greater than 1100 °F (1559.67 °R) and turbine inlet temperatures greater than 2000 °F (2459.67 °R).  These values, are not the only values taught by Allmon as the art teaches values that exceed these numbers and also result in T4/T3=<1.85.  Using the min T3 range value of 1200 deg Rankine and calculating for the value of T4 that will result in T4/T3=<1.85, one gets the value of T4 = 2220 degree Rankine.  Similarly, using the max T3 range value of 2000 deg Rankine and calculating for the value of T4 that will result in T4/T3=<1.85, one gets the value 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to operate Gallagher in view of Allmon’s engine with Allmon’s compressor exit temperature, T3~1100F (1560R), that is in a range of 1,200 degrees Rankine to 2,000 degrees Rankine, for the same reason as discussed in rejection of claim 12 above.
Regarding Claim 21, Gallagher in view of Allmon teaches the method as claimed and as discussed above for claim 12, and Gallagher further teaches
no bleed air is taken from a compressor section 24 to cool a turbine section 28 (seen in Fig. 1).
Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Gallagher in view of Allmon, and further in view of Hasel 2014/0157754.
Regarding Claim 8, Gallagher in view of Allmon teaches the invention as claimed and as discussed above for claim 1.  However, Gallagher in view of Allmon, does not teach the compressor section further defines an overall pressure ratio greater than or equal to 25 during operation of the turbofan engine.
Hasel teaches that it was known to operate a gas turbine engine with an Overall Pressure Ratio (OPR) of greater than 35 (which is greater than 25) and also that the overall pressure ratio is a combination of pressure ratio across the compressors ([0010]). 
It is noted that the use of a known technique (in this case a gas turbine engine with a large OPR as taught by Hasel), to improve a similar devices (in this case the engine of Gallagher in view of Allmon), as it is well known in the art that higher OPR will increase engine efficiency, was an obvious extension of prior art teachings, KSR, 550 U.S. at 418, 82 USPQ2d at 1396, MPEP 2141 III C.
Regarding Claim 17, 
Hasel teaches that it was known to operate a gas turbine engine with an OPR of greater than 35 (which is greater than 25) and also that the overall pressure ratio is a combination of pressure ratio across the compressors ([0010]). 
It is noted that the use of a known technique (in this case a gas turbine engine with a large OPR as taught by Hasel), to improve a similar devices (in this case the engine of Gallagher in view of Allmon), as it is well known in the art that higher OPR will increase engine efficiency, was an obvious extension of prior art teachings, KSR, 550 U.S. at 418, 82 USPQ2d at 1396, MPEP 2141 III C.
While Gallagher in view of Allmon and Hasel teaches an apparatus, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered an obvious extension of prior art teachings.
Gallagher in view of Allmon and Hasel’s apparatus would, in its normal and usual operation, necessarily perform the claimed method.  Therefore, claim 17 is rejected as unpatentable over Gallagher in view of Allmon and Hasel.  
Claims 9 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Gallagher in view of Allmon, and further in view of Davidson 2015/0345314, and Razak 2015/0292402.
Regarding Claim 9, Gallagher in view of Allmon teaches the invention as claimed and as discussed above for claim 1, and Gallagher further teaches
the turbine section 28 comprises a first turbine (first turbine blade of high pressure turbine 54; see Fig. 1) located immediately downstream from the combustion section 26 (Fig. 1), 
the first turbine 54 comprises a plurality of first stage turbine rotor blades (plurality of first stage turbine rotor blades of high pressure turbine 54 seen in Fig. 1), 
each of the plurality of first stage turbine rotor blades (seen in Fig. 1) extends from a root to a tip and are formed of a wall (blades extending from a root to a tip forming a wall, seen in Fig. 1), 
the wall of each of the plurality of first stage turbine rotor blades (seen in Fig. 1) is exposed to the core air flowpath (C) within the turbine section 28 (Fig. 1).
Gallagher in view of Allmon, does not teach the wall of each of the plurality of first stage turbine rotor blade is configured as a continuous, non-permeable wall to prevent an airflow therethrough.
Davidson teaches 

Davidson further teaches (in [0006, 0025]) turbine blades are made of a ceramic matrix composite and (in [0014]) that the turbine blades shown in Fig. 3, are used in the latter stages of a turbine, for example a third or fourth stage.
Razak teaches a gas turbine engine where the first and second stages can be made from a ceramic material and can be uncooled, in other words, the first and second turbine stages (including the turbine blades) do not comprise an internal cooling arrangement and are uncooled ([0021]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the first stage turbine 54 rotor blades of Gallagher in view of Allmon, and make the first stage turbine blades be uncooled and made from ceramic material, as taught by Razak, and include Davidson’s turbine rotor blades 30, made from ceramic matrix composite, that extend from a root 112 to a tip 16 and forming a wall 102,103 and the wall 102,103 that is configured as a continuous, non-permeable wall (non-segmented) to prevent an airflow therethrough, in order to provide “increased elongation, fraction toughness, thermal shock, dynamical load capability, and anisotropic properties” (Davidson; [0026], ll. 5-9) and eliminate the need for cooling via the bleeding air from the compressor (Razak; [0054], ll. 9-13).
Regarding Claim 20, Gallagher in view of Allmon teaches the method as claimed and as discussed above for claim 12, and Gallagher further teaches
forming a first turbine 54 comprising a plurality of first stage turbine rotor blades located immediately downstream from a combustion section 26 (Fig. 1), and 
the first turbine 54 comprising a plurality of first stage turbine rotor blades (plurality of first stage turbine rotor blades of high pressure turbine 54 seen in Fig. 1) comprises a wall (seen in Fig. 1) extended from a root to a tip (Fig. 1).



Gallagher in view of Allmon, does not teach the plurality of first stage turbine rotor blades comprises forming a continuous, non-permeable wall extended from a root to a tip.
Davidson teaches 

Davidson further teaches (in [0006, 0025]) turbine blades are made of a ceramic matrix composite and (in [0014]) that the turbine blades shown in Fig. 3, are used in the latter stages of a turbine, for example a third or fourth stage.
Razak teaches a gas turbine engine where the first and second stages can be made from a ceramic material and can be uncooled, in other words, the first and second turbine stages (including the turbine blades) do not comprise an internal cooling arrangement and are uncooled ([0021]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the first stage turbine 54 rotor blades of Gallagher in view of Allmon, and make the first stage turbine blades be uncooled and made from ceramic material, as taught by Razak, and include Davidson’s turbine rotor blades 30, made from ceramic matrix composite, that extend from a root 112 to a tip 16 and forming a wall 102,103 and the wall 102,103 that is configured as a continuous, non-permeable wall (non-segmented) to prevent an airflow therethrough, for the same reason as discussed in rejection of claim 9 above.



While Gallagher in view of Allmon, Davidson, and Razak teaches an apparatus, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered an obvious extension of prior art teachings.
Gallagher in view of Allmon, Davidson, and Razak’s apparatus would, in its normal and usual operation, necessarily perform the claimed method.  Therefore, claim 20 is rejected as unpatentable over Gallagher in view of Allmon, Davidson, and Razak.  



Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Gallagher in view of Allmon, as applied to claim 9, and further in view of Davidson.
Gallagher in view of Allmon teaches the invention as claimed and as discussed above for claim 1.  However, Gallagher in view of Allmon, does not teach the wall forming the first stage turbine rotor blade is formed of a refractory material.
Davidson teaches 

It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the first stage turbine 54 rotor blades of Gallagher in view of Allmon, with Davidson’s wall 102,103 forming the first stage turbine rotor blade 30 that is formed of a refractory material (ceramic matrix composite material), in order to provide “increased elongation, fraction toughness, thermal shock, dynamical load capability, and anisotropic properties” (Davidson; [0026], ll. 5-9). 
Claims 11 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Gallagher in view of Allmon, and further in view of Coffinberry 5392614, and Lugg 2007/0126292.
Regarding Claim 11, Gallagher in view of Allmon teaches the invention as claimed and as discussed above for claim 1.  However, Gallagher in view of Allmon, does not teach the turbofan engine is configured to generate at least about 10,000 pounds of thrust during operation.
Coffinberry teaches it was known to have a gas turbine engine operating at much higher thrust levels (Col. 7, ll. 31-39).
Lugg teaches that turbofan engine (turbofan) is configured to generate at least about 10,000 pounds of thrust (37,000-38,000 lb.) during operation with the compressor vanes and turbine vanes made out of ceramic matrix composite material ([0084]; [0161]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the turbine blades in the turbine section 28 of Gallagher in view of Allmon, with Lugg’s turbine blades made out of ceramic matrix composite material, in order withstand the high temperatures during operations and to reduce the weight of the gas turbine engine (Lugg; [0021]).
Regarding Claim 16,
Coffinberry teaches it was known to have a gas turbine engine operating at much higher thrust levels (Col. 7, ll. 31-39).
Lugg teaches that turbofan engine (turbofan) is configured to generate at least about 10,000 pounds of thrust (37,000-38,000 lb) during operation with the compressor vanes and turbine vanes made out of ceramic matrix composite material ([0084]; [0161]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the turbine blades in the turbine section 28 of Gallagher in view of Allmon, with Lugg’s turbine blades made out of ceramic matrix composite material, for the same reason as discussed in rejection of claim 11 above.
While Gallagher in view of Allmon, Coffinberry, and Lugg teaches an apparatus, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered an obvious extension of prior art teachings.
Gallagher in view of Allmon, Coffinberry, and Lugg’s apparatus would, in its normal and usual operation, necessarily perform the claimed method.  Therefore, claim 16 is rejected as unpatentable over Gallagher in view of Allmon, Coffinberry, and Lugg.  
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Gallagher in view of Allmon, as applied to claim 1, and further in view of “Burner Thermodynamics” Web page (thereafter: Nasa01).
Regarding Claim 22, Gallagher in view of Allmon teaches the invention as claimed and as discussed above for claim 1.  However, Gallagher in view of Allmon, does not teach the turbine inlet temperature, T4, is a function of the compressor exit temperature, T3, during operation of the turbofan engine at a rated speed.
Nasa01 teaches
the turbine inlet temperature, T4 (Tt4), is a function of the compressor exit temperature, T3 (Tt3), during operation of the turbofan engine at a rated speed (see Tt4/Tt3 equation on p. 1).



































































It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the Gallagher in view of Allmon turbofan engine 20, and incorporate the teachings of Nasa01, in order to determine the engine thrust (Nasa01; p. 2 – para. 05).  

Response to Argument

Applicant's arguments, filed on 01/12/2022, with respect to U.S.C. 103 rejections of claims 1-4, 6-8, 10-17 and 19-20 have been considered but are not persuasive, and the same references used in the previous Office Action, still reads on the amended claims, applied in the current rejection.  To the extent possible, Applicant’s arguments have been addressed in the body of the rejections at the appropriate locations, and a summary is provided below.







Regarding the 35 U.S.C. 103 rejections of independent claims 1 and 12:
Applicant argues (pp. 7-12 of Remarks) that prior art of Gallagher and Allmon do not teach the temperature ratio, T4:T3, of the turbine inlet temperature, T4, to compressor exit temperature, T3, during operation of the turbofan engine at the rated speed, is less than or equal to 1.85.   Applicant argues that the term “rated speed” has a specific meaning, for example during takeoff operations, as disclosed in [0036], and that neither Gallagher or Allmon teach the turbofan engine operating at the rated speed and the claimed T4:T3 ratio.
In response to Applicant's argument that neither Gallagher or Allmon teaches the turbofan engine operating at the rated speed and the claimed T4:T3 ratio, applicant misinterprets the principle that claims are interpreted in the light of the specification. Although the engine operating at a rated speed is found as an example, for operating during takeoff, in the specification [0036], it is not claimed explicitly. Nor were the words that are used in the claims defined in the specification to require these limitations. A reading of the specification provides no evidence to indicate that these limitations must be imported into the claims to give meaning to disputed terms. Constant v. Advanced Micro-Devices Inc., 7 USPQ2d 1064.  
Furthermore, independent claims 1 and 12 neither require nor recite, that the rated speed is a maximum rotational speed of the engine. Furthermore, the independent claims neither require nor recite, a particular operating condition of the engine (e.g., startup, idle, low power in general, part-load, cruise, climb, etc.). Prior art of Gallagher and Allmon teach practically identical engines. Allmon teaches that it was known to have compressor exit temperatures greater than 1100 °F (1559.67 °R) and turbine inlet temperatures greater than 2000 °F (2459.67 °R). 
Regarding the 35 U.S.C. 103 rejections of independent claims 1 and 12 (newly amended claims with respect to Bleed Air):
Applicant argues (pp. 11-12 of Remarks) that prior art of Gallagher is silent on bleeding air and doesn’t explicitly describe that no bleed air is taken from the compressor.  Therefore, Gallagher’s silence does not support the finding that no air is bleed.  Applicant argues that Gallagher’s details on bleeding air may be omitted because they were not pertinent to the disclosure.  
In response to Applicant's argument that Gallagher’s silence on bleeding air is not enough to support a claim of no bleeding air, prior art of Gallagher is used for only what it teaches and therefore, if no bleeding air system is disclosed explicitly, one of ordinary skill in the art would recognize that the apparatus does not include a bleeding air system and thus it reads on the newly amended independent claims 1 and 12 with respect to bleeding air being eliminated, in the rejection above.
Regarding the 35 U.S.C. 103 rejections of dependent claim 22:
Applicant argues (p. 12 of Remarks) that prior art of Gallagher in view of Allmon and Nasa01 does not teach that the turbine inlet temperature, T4, is a function of the compressor exit temperature, T3, during operation of the turbofan engine at a rated speed, because Nasa01 
In response to Applicant's argument that Gallagher in view of Allmon and Nasa01 does not include certain features of Applicant's invention, the limitations on which Applicant relies (i.e., “Nasa01 Nasa equation does not relate every compressor exit temperature in a range disclosed by Allmon to every turbine inlet temperature in a range disclosed by Almon, a turbine inlet temperature of 2000° F cannot be assumed to be a function of a compressor exit temperature of 1100° F.”) are not recited in the claims. It is the claims that define the claimed invention, rather than the specification, that is deemed anticipated or unpatentable over the prior art. Constant v. Advanced MicroDevices Inc., 7 USPQ2d 1064.  
Furthermore, applicant only claims a ratio of T4:T3 that is less than or equal to 1.85 at a rated speed.  However, Allmon teaches that it was known to have compressor exit temperatures greater than 1100 °F (1559.67 °R) and turbine inlet temperatures greater than 2000 °F (2459.67 °R).  These values, are not the only values taught by Allmon as the art teaches values that exceed these numbers and also result in T4/T3=<1.85.  Therefore, Allmon teaches T3~1100F (1560R) and a T4~2000F (2460R) resulting in a T4/T3=1.57<1.85).  Additionally, Nasa01’s equation teaches that the turbine inlet temperature, T4 (Tt4), is a function of the compressor exit temperature, T3 (Tt3), and would apply to the temperatures disclosed by Allmon for the operation of the turbofan engine at a rated speed. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACEK LISOWSKI whose telephone number is (408)918-7635.  The examiner can normally be reached on Monday - Friday 7am - 3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571) 272-4828.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JACEK LISOWSKI/Examiner, Art Unit 3741   


/EHUD GARTENBERG/Supervisory Patent Examiner, Art Unit 3741